DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-31, 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnusdottir (US 2017/0170349 A1) in view of Babayan (US 2014/0262793 A1) in view of Kanji (JPH08-64875A, Machine Translation) in view of Hinkle (US 6,072,228).
Regarding claims 21, 22, 25 and 41, Magnusdottir discloses metallic article for a photovoltaic cell comprising: 
 a cell-to-cell interconnect (106, see Fig. 4c, analogous to portions shown as 134, 16, 148 and 150)  connected to a front side of solar cell, extending beyond the light-incident surface (at regions between solar cells and also past edge, see Fig. 2) and directly coupling the metallic article to a neighboring photovoltaic cell, the cell-to-cell interconnect comprising: a plurality of appendages (148), each appendage  having i) a first end coupled to the first region edge (the edge closest to the solar cell of 134) ii) a second end opposite the first end and connected to the second region edge  (the edge farthest from the solar cell of 134), and iii) an appendage length that is greater than the length of the link, wherein the appendages are spaced apart from each other.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the soldering pad of modified Magnusdottir so that the soldering pad spanned all the appendages because Magnusdottir does disclose that that the number of appendages per pad can vary ([0058]) and doing so would ease attachment.
Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
However, modified Magnusdottir does not discloses that the metallic article has a plurality of elements that are configured to serve as an electrical conduit for a light-incident surface of the photovoltaic cell.
Babayan discloses an interconnector which is a metallic article which contains a gridline structure of the front of a solar cell which comprises electroformed wiring (see Fig. 12, 1220 [0062]).
Babayan further discloses that the cost and ease of assembly can both be optimized by using this type of wiring on the front of solar cells as opposed to forming gridlines using other methods ([0004]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the connecting pad portion of the interconnector of modified Magnusdottir to include the wiring gridlines for the front of the solar cell as disclosed by Babayan because it would optimize cost and ease of assembly.


    PNG
    media_image1.png
    600
    616
    media_image1.png
    Greyscale
Modified Magnusdottir discloses the plurality of elements as instantly claimed.








However, Magnusdottir does not disclose that the interconnector comprises a link having 
i) a first link end connected the first region edge, 
ii) a second link end opposite the first link end and connected to the second region edge, 
iii) a length of the link that is a distance between the first link end and the second first link end, and 
iv) a tapered neck located between the first link end and the second link end, wherein a width of the neck is less than a width along a length of the link, and wherein the tapered neck is a breakage point when a force is applied to the cell-to-cell interconnect.

Hinkle discloses linkages (38) which have cut zones which are neck like portions (40) which are cut after the electrodes are attached and aligned (C7/L50-C8/L5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the portions of the connection bus (134, see Fig. 4A) of Magnusdottir by including linking portions as disclosed by Kenji and Hinkle between electrode portions including the connection bus and the solder pad attached to the appendages because it will allow for easier assembly.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the linking portions of modified Magnusdottir by having pre-weakened neck like portions on opposing sides of the linear linking portion as disclosed by Hinkle because it having pre-weakened regions will aid in manufacturing.
However, modified Magnusdottir does not explicitly disclose that the metallic article is a unitary, free-standing piece.
Magnusdottir discloses that the can be manufactured to increase hardness, ductility or strength ([0027]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the materials used and the method of forming the metallic article of modified Magnusdottir to achieve the required hardness, ductility or strength so as to have the 
With regards to the property of “wherein the neck is a breakage point when a force is applied to the cell-to-cell interconnect” Magnusdottir discloses that the linking portion has a neck as instantly claimed (flex joints incorporated see Hinkle modification) and therefore since Magnusdottir has the same structure, Magnusdottir will also have the above property.
Regarding claim 24, modified Magnusdottir discloses all of the claim limitations as set forth above.
However, Magnusdottir does not disclose wherein the appendage is repeated at least 8 times per centimeter, at least 10 per centimeter, or at least 12 per centimeter.
In addition, Magnusdottir discloses that the number of appendages can vary ([0050]). Increasing the number of appendages will increase the strength of the metallic article and will also increase cost.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the number of appendages per centimeter to be within the range claimed because as disclosed by Magnusdottir it is obvious to do so and further because one would want to optimize cost and strength.
Regarding claim 26, modified Magnusdottir discloses all of the claim limitations as set forth above.
However, Magnusdottir does not explicitly disclose wherein the appendage length is a path length along the appendage, and the appendage length is from 1.4 to 3 times the length of the link.

It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the appendage length of Magnusdottir to be within the claimed amount because it will optimize stiffness and durability.
Regarding claim 27, modified Magnusdottir discloses all of the claim limitations as set forth above.
In addition, Magnusdottir discloses an angle between the tangent of the appendage and a horizontal edge of the first region is at least 12°. Furthermore the curve contracts under stress therefore the following angle will be achieved ([0012]).
Regarding claims 29 and 30, modified Magnusdottir discloses all of the claim limitations as set forth above.
In addition, Magnusdottir discloses a metallic strip (134/150) integral with the cell to cell interconnect and coupled to the second region, wherein the metallic strip comprises a piece of solderable material. 
With regards to “configured to be coupled to a back side of the neighboring photovoltaic cell” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 31, modified Magnusdottir discloses all of the claim limitations as set forth above.
However, Magnusdottir does not disclose a crossbar extending across the plurality of appendages.
Hinkle discloses a crossbar (156, see Fig. 12) extending across the plurality of appendages (154) (C9/L45-L60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the metallic article of modified Magnusdottir so that the appendages are linked by a crossbar element as disclosed by Hinkle because it will add structural integrity.
Regarding claims 23 and 42, modified Magnusdottir discloses all of the claim limitations as set forth above.
However, Magnusdottir does not disclose:
wherein the width of the neck is at least 1.5 times less than the width of the link
wherein the width of the link is less than 200 µm and the width of the neck is less than 50 µm
The size of the width of the neck relative to the size of the width of the link will affect how weakened the link is and the time for cutting.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the width of the neck relative to the width of the link of modified Magnusdottir because it will allow for optimization of cutting time and structural integrity of the link.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-27, 29-31, and 41-42 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726